DILLON, J.
The sole question before this court: Was the claim for exemption on the part of the wife made within a reasonable time?
[1, 2] The husband having failed to assert the right, the wife was entitled to make such, claim. She made it within 22 days from the date of the levy. We hold that the claim was made within a reasonable time.
On the authority of Goodland v. Smejkal (S. D.), 190 N. W. 1017, this cause is reversed, with directions that the peremptory writ of mandamus be issuied, requiring the sheriff to restore to the relator the property claimed as exempt.
Note — Reported in 192 N. W. 184. See American Key-Numbered Digest, (1) Exemptions, Key-No. 118, 25 'C. J. Sec. 23'2; 11 R. C. L. 547; (2) Exemptions, Key-No. 119(1), 25 C. J. Secs. 235-240.